Case No. 04-15-00271-CV

ROWLAND J. MARTIN                              )       IN THE COURT OF1 APPEAL
        Appellant                              )

                                                                                                   en
v.                                             )       FOR THE FOURTH DigTJS^T                     Z.


BEXAR COUNTY, et al.                           )                                  k *^             2
        Appellees                              )       BEXAR COUNTY,                r              -o   ^-

                                                                                   £2   VT"""—     JC
          APPELLANT'S SUPPLEMENTAL AMENDED MOTION Tpg^5^
           AND FOR EXTENSION OF TIME TO FILE APPELLATE gRfiEF
                                                                                                   —
                                                                                                   w
                                                                                                        is
                                                                                                        ~°
                                                                                                        the Probate Court's intention to accord finality to the dismissal action taken on June 29, 2015.


Further, the delay in proceeding with a regular appeal was not for dilatory reasons, but was in


response to an extraordinary need for diligence in ascertaining the factual foundation for

invoicing appellate jurisdiction by way of a regular appeal on April 16, 2015. The breakdown in

communications with the Probate Court reported in Appellant's motion of July 24, 2015

substantiates the reasonableness of the caution that Appellant has attempted to exercise.

       The attachments include copies of docket records and orders on June 29, 2015, and July

10, 2015 in Exhibits A - C, and copies of related documents containing probate court findings

that issued on July 21, 2015 in Exhibit D. In pertinent part, the Probate Court's final dismissal

order on June 29,2015 grants the respondents' motion for a nunc pro tune dismissal order in lieu

of the erroneously dated order on March 31, 2015. The July 10, 2015 order granted a hearing on

motion for correct die judgment. The findings issued on July 21,2015 operate as a final response


to Appellant's notice of late filing of findings of fact and conclusions of law filed on July 10,


2015, and also provides a reasonable basis for the presentation of arguments about the nature of


the Probate Court's error in dismissing Appellant's cause of action for declaratory and injunctive


relief. Notwithstanding, reliance on the July 21, 2015 findings of fact for establish the finality of

the order on June 29,2015, Appellant takes special exception to the actions taken on July 21,

2015 for the reason that the breakdown in communication with the Probate Court is more

extensive than originally believed.


        Under the fundamental error rule, jurisdictional errors can be raised for the first time on

appeal. In re King's Estate, 150 Tex. 662, 244 S.W.2d 660 (1951); Tex. Ass'n of Bus. v. Tex. Air

Control Bd., 852 S.W.2d 440,445-46 (Tex. 1993). Applying fundamental error analysis,

Appellant is aggrieved in particular by the fact that the Probate Court transmitted its findings on
July 21, 2015 by way of a citation referring to the style of the case as "In the Estate of Rafael G.

Trevino," and with an accompanying order directing Martin to show cause why he should not be

removed as Administrator for the Estate of King, based on a supposed representation to the


probate court that no final settlement has been filed. A copy of the 2008 heirship settlement that

Appellant represented to the Probate Court at the hearing on March 31, 2015 is attached in

Exhibit E. Appellant infers from the latter the probable cause of the breakdown in

communication lies in the Probate Court's reliance on oral arguments by the counsel for the tax

authorities to ascertain its jurisdiction without regard to evidence of record and the case law

authorities cited in Appellant's pleadings.1

        As general rule, "[receiving suit papers or actual notice through a procedure not


authorized for service is treated the same as never receiving them." Wilson v. Dunn, 800 S.W.2d
833, 836 (Tex. 1990). It is unclear here how the requirements for service of a proper Estates Code


citation, and for the filing of a proper Estates Code return of service, can even plausibly be met


in the current state of the appeal. Firman Leather Goods Corp. v. McDonald & Shaw, 217 S.W.
2d 137,140 (Tex. Civ. App. - El Paso 1948, no writ) (proper return of service must precede




1       Appellant questions the reasonable of the Probate Court's finding that representations were made
to suggest that the estate inventory includes one parcel of property as to which there has been no final
settlement. See generally, "Relator's Brief in In re Martin, Case No. 04-13-00370-CV (Tex. App. - San
Antonio, 2013) ( writ denied). In fact, the Probate Court itself expressly confirmed the existence of a
settlement when it acknowledged Appellant's capacity to proceed pro se at the hearing on March 31, 2015
with the statement: 'The settlement agreement with the other 50 percent heirs takes away that concern for
me." Vol. 1 RR 8, lines 19-21. See also, Vol. 1 RR p 4 (lines 7-16) (Martin: 'There was a settlement
agreement that involved a mutual exchange of releases between myself, in my capacity as an heir, and
[the estate of) Opal Gilliam.") and p. 5 (line 13) - p. 7 (line 23) (Martin: "...[A]s I said earlier, there was
an heirship settlement agreement where the other 50 percent interest holder released all claims against my
distribution from the estate."). Appellant is unfamiliar with the source of the Probate Court's belief as of
July 221, 2015 that there is only "I remaining asset" in the estate, as the statement facially neglects to
consider Martin's demands to remove clouds from title to real property of the estate in Case NO. 2015-
CI-4779, and related efforts to wipe the slate clean by litigating the chose in action in Martin v. Bravenec,
et al. Case No. 15-0541 (Tex. S. Ct., filed July 23, 2015). The finding is unsupported in the reporters
record, and apparently neglects to consider evidence of clerk's record of the dismissal proceeding that
was originally administered on March 31. 2015.
divestiture of trial court jurisdiction in order to be effective). Indeed, it is difficult to see how

expectations of fundamental due process can be fulfilled where a reviewing judge is acting sua

sponte in a prosecutorial capacity based on unnoticed evidence and attestations grounded in

sources known only to the same reviewing judge. Cf., Gonzalez v. State, Case No. 04-14-00222-

CR (Tex. App. - San Antonio, July 15, 2015) (due process requires good faith disclosure of

exculpatory evidence in prosecutorial setting).


        Reserving a detailed explanation of the factual basis for alleging fundamental errors for

the intended appellate brief, it suffices to challenge the process administered in connection with

the Probate Court's findings on July 21, 2015 with respect to (1) a lack of personal jurisdiction in

the probate court under Estates Code Section 1051.003(a) (3) which requires a citation under the

code to include "the style and number of the proceeding" for the matter under review, (2) a lack

of subject matter jurisdiction in the probate court under case law authority guaranteeing


opportunities for self-representation by pro se administrators in Exparte Shaffer, 649 S.W.2d
300 (Tex. 1983), and (3) a lack of capacity in the probate court to comply with structural


safeguards in Tex. R. Evid. 605 ("The judge presiding at the trial may not testify in that trial as a


witness. No objection need be made in order to preserve the point.")


                                   CONCLUSION AND PRAYER


        For all the reasons above, the Court of Appeals is respectfully requested to allow the late


filing of an opening appellate brief concurrently with the requested abatement of the appeal

retroactively to July 10, 2015. On one hand, it clearly appears that the Probate Court has spoken


on the issue of the finality and that further proceedings to modify the judgment through the

probate court process would be futile. On the other hand, the known errors from March 31, 2015,

coupled with prima facie errors on June 29,2015, from withholding notice and opportunity to be
»rd, and other prima facie errors on July 21. 20,5. from legally insufficient finding of fact
d.cate that the appeal is ripe for fundamental error review.

     WHEREFORE. PREM.SES COHERED. AppeUan, prays tha, the Cour, gran, reiief
aU tags, for .such other relief both in law and in equity as he may be justly entitled.

ted: July 27, 2015                                 D
                                                   Respectfully Submitted,



                                                   Rowland J. MaY
                                                   951 Lombrano
                                                  San Antonio, Tx 78207
                                                  (210)323-3849
                                 CERTIFICATE OF SERVICE

       I delivered a copy of this, "Appellant's Supplemental Amended Motion To Abate," to
Attorney Conry Davidson via email c/o Bexar Appraisal District, 411 S. Frio, San Antonio,
Texas, 78204 on July 27, 2015.

Dated: July 27,2015
                                                   Rowland J. Martin
                                                   951 Lombrano
                                                   San Antonio, Tx 78207
                                                   (210)323-3849
                                       EXHIBIT


A.   Probate Court Docket Records from Case No. 2001-PC-1263 referring to orders on June
     29,2015 and July 10,2015.

B.   Probate Court Order of June 29,2015

C.   Probate Court Order of July 10,2015

D.   Probate Court Papers and Findings transmitted on July 21,2015

E.   Probate Court Heirship Settlement Agreement in Case No. 2001-PC-1263
A
RUN DATE: Q7/I7/20IS Bixir County Cantrall2«d Docket Systta Pa: IS PGM: WB4900P

RUN TIKE: 15:38:07                                                              JO-: SPPROO



                    AND CONCLUSIONS OF LAW

0017*       06/22/2015                 2158         7377                1)002

            DESC:

                    ORIGINAL     DATE STAMPED COPY OF

                    CERTIFICATE OF SERVICE

00177       06/22/2015                  2ISS        «SU                 0006

            DESC:   ANSWER/RESPONSE

                    RESPONSE TO PETITIONER'S MOTION FOR REHE

                    ARINB,    ETC.

00179       06/23/2015                  2160        3676                0016

            DESC:   MEMORANDUM

                    OF POINTS AMD AUTHORITIES OPPOSING

                    RESPONDENTS*     MOTION FOR SANCTIONS

 00190      06/23/2015                  2160        3672                000«

            DESCI   OBJECTION

                    PETITIONER'S OBJECTIONS TO RESPONDENTS'

                    PLEADtNG

    00180   06/24/2015                  2158        9986                0003

            DESC:   MOTION


                    FOR ORDER NUNC PRO TUMC

    00181   06/24/201S                  21SS        9815                0013

            DESC:   NOTICE

                    PET1TIONER'S-OF LATE FILING OF            FINDING

                    OF FACT AND CONCLUSIONS OF LAM AND

                    PETITIONER'S NOTICE OF ULTRA VIRES

                    EXCEPTIONS TO ENTRV OF       NUNC   PRO    TUNC

                    ORDER OF     DISMISSAL

    001B2   06/26/2015                  2159        2269                00IS

'           DESC:

                    PETITIONER'S RESPONSE TO RESPONDENT'S

                    MOTION FOR DISMISSAL ORDER ANO HIS

                    NOTICE OF DEADLINE FOR FILING OF

                    FINDINGS AND CONCLUSIONS

    00183   07/02/2015                  2159        5798                 0008

            DESC:    MOTION FOR NEM TRIAL

                     AND FOR CORRECTION OF       THE OVERRULING OF

                     THE MOTION FOR REHEARING DATED APRIL 9,

                     2015

    00191   07/02/2015                  2160        3692                 0006

            DESC:    MOTION FOR NEM TRIAL

                     AND FOR CORRECTION OF       THE OVERRULING

                     OF THE MOTION FOR REHEARING DATED APRIL

                     9,   2015

    00185   07/07/2015                  2159         8405                0021

            DESC:    PETITION

                     FOR RELIEF

    00192    07/07/2015                 2160         3700                0006

            DESC:    MOTION

                     PETITIONER'S SUPPLEMENTAL MOTION FOR

                     CORRECTION OF    JUDGMENT   N.O.V.


    00184    07/08/2015                 2159         9869                0020

            DESC:    SUPPLEMENTAL
RUN DATE: 07/17/2015 B»ar County centralized Docket Systea Pi: 17 PGM: OXB4900P

RUN TIKE: 15:38:07                                                                   JCl! SPPR0D


00028       03/30/201S      KELLY H. CROSS                   2I5S    2007   0002          0.00

            DESC:   ORDER OF

                     DEFENDANTS'      JOINT NOTION TO DISMISS FOR

                     JURISDICTION OR IN THE ALTERNATIVE,

                     DEFENDANTS' JOINT APPL TO DISMISS FOR

                     LACK OF   JURISDICTION

00029       13/30/2015      KELLY M. CROSS                   2153    3928   0003          0.00

            DESC:   ORDER

                     ON DEFENDANTS1 JOINT MOTION TO DISMISS

                     FOR LACK OF JURISDICTION OR        IN THE

                     ALTERNATIVE DEFENDANTS JOINT APP TO DISM

                     ISS FOR LACK OF JURISDICTION

    00030   03/30/2015      KELLY M. CROSS                   2153    3141   000<          0.00

            DESC:   ORDER

                     ON DEFENDANTS JOINT HOT I OH TO DISMISS

                     FOR LACK OF JURISDICTION OR         IN THE ALTER

                     NATIVE DEFENDANTS JOINT APP TO DISSMISS

                     FOR LACK OF JURISDICTION

    00031   06/19/2015      KELLY M. CROSS                   2158    f»2<   0002          0.00

            OESC:   ORDER

                     MOTION TO SET

    00032   06/29/2015      KELLY H. CROSS                   2159    34«2   0002          0.00

~           CESC:   ORDER NUNC PRO TUMC

                     ON DEPENDENTS'        JOINT MOTION TO DISMISS

                     FOR LACK OF JURISDICTION OR            IN THE

                     ALTERNATIVE,         DEFENDANTS' JOINT APPLICATI

                     ON TO DISMISS FOR LACK OF JURISDICTION

    00033   07/14/2015       KELLY H. CROSS                   2160   3648    0002          0.00

            DESC:   ORDER

                     ON DEFENDANT'S JOINT MOTION TO APPEAR

                      TELEPHONECALLY




                                      •    BOND        INFORMATION*

     SEQ        DATE FILED      PRINCIPAL




    00001       06/04/2001      ROWLAND J MARTIN,      JR

       AGENT: STEPHEN T.       PATE                                            AMOUNT:       5000.00

      SURETY:    WESTERN SURETY CO

      REASON:    ADMINISTRATOR                                                      FORM: CORP

      RELEASE DATE:
B
                                   CAUSE NO. 2001PC1263


                                                              IN THE PROBATE COURT
IN THE ESTATE OF                                  §
JOHNNIE MAE KING                                  §
                Decedent                          §
                                                  §
                                                  §
                                                  §
ROWLAND MARTIN, ADMINISTRATOR, §
                 Petitioner

v.



CRISTINA GONZALEZ AND BRADLEY                         §
BALDERAMAS, ATTORNEYS OF THE                          §
                                                      §       NO. 1
 LAW FIRM LINBARGER, GOGGAN,
 BLAIR AND SAMPSON                   §
                                     §
   ******•**********•***•••*•*•*♦*** §
                                     §
 ROWLAND MARTIN, ADMINISTRATOR, §
                  Petitioner                          §
                                                          §
 v.
                                                          §
                                                          §
     BEXAR APPRAISAL DISTRICT                             §
     and APPRAISAL REVIEW                                 §
     BOARD OF BEXAR COUNTY                                §      BEXAR COUNTY, TEXAS
               Respondents                                §

                                         npiwPNUNCPROTUNC


                                 nANTS- IOf"T MOTION TO P^Miy TOR LAO                        -
                                ™ ALTER"ative.DEFENDANTS' IQINT APPLICATION.
                               ™™ ALTER
                                                PK OF
                              TO niSMISS FQP I *PK OF JURISDICTION
                                                      JURISDICTION


             On March 31.2015 came on to be heard Defendants. Bexar Appraisal District's and Bexar

      Appraisal Review Board's Joint Motion to Dismiss for Lack of Jurisdiction or in the alternative.

      Defendants' Joint Application to Dismiss for Lack of Jurisdiction.

             Counsel of record appeared for the respective parties herein, and after receiving evidence

      and hearing argument, the Court FINDS that said Motion/Application should be GRANTED.
              IT IS, THEREFORE. ORDERED, ADJUDGED and DECREED that Defendants, Bexar




                                              V02 I 59P3UM2
Appraisal District's and Bexar Appraisal Review Board's Joint Motion to Dismiss for Lack of

Jurisdiction or in the alternative, Defendants' Joint Application to Dismiss for Lack of

Jurisdiction is GRANTED.


       This is a final order. All relief not granted herein is DENIED.




       SIGNED, ORDERED, AND ENTERED on




                                                 JUD^E PRESIDING




                                                                                         Page 2



                                  V02 15qP3U43
c




10
                                        Cause No. 2001-PC-1263
                                                                                              2015 JUL-2 P.M I,
Rowland J. Martin,                                       IN THE PROBATE COURT
        Petitioner in His Capacity As
        As An Individual And As                                                                -*•■•     .::;:.hI'y. rf:x
        Administrator For The Estate of                                                       sv.,
        Johnnie Mae King, Decedent
v.



BEXAR APPRAISAL DISTRICT AND
BEXAR APPRAISAL REVIEW BOARD
        Respondents
Rowland J. Martin,                                       NUMBER ONE
        Petitioner in His Capacity As
        As An Individual And As
        Administrator For The Estate of
        Johnnie Mae King, Decedent

v.




CRISTINA GONAZALEZ AND BRADELY )
BALDERAMAS, ATTORNEYS FOR THE                    )
LAW FTRM OF LINEBARGER GOGGAN                    )
BLAIR AND SAMPSON,                               )
        Respondents                              )       FOR BEXAR COUNTY, TEXAS


                                           MOTION TO SET


TO THE HONORABLE JUDGE OF THIS COURT:
                                                                                                     i


        Comes Now, Rowland Martin. Administrator for the Estate of King, and Petitioner in the above

styled cause, and files this Motion to Set for a hearing on the Petitioners' Motion For New Trial And For

Correction Of The Overruling Of The Motion For Rehearing Dated April 9,2015."

                                                 ORDER

        The above "Motion For New Trial And For Correction Of The Overruling Of The Motion For

Rehearing Dated April 9,2015" is hereby set for the W      day ofJuly 2015 at £(ffl        o'clock
        )in the Bexar County Probate Court #1.

        Signed this K) day of July 2015.


                                                         HonJKelly Gross"
                                                         Be*ar County Probate Court #1
D




11
NO. 2001-PC-1263

IN THE ESTATE OF RAFAEL G. TREVINO, DECEASED

TO:    Rowland J. Martin, Jr., Pro Se
       951 Lombrano
       San Antonio, Texas 78207


                                SHOW CAUSE CITATION

THE STATE OF TEXAS          §
                            §
COUNTY OF BEXAR             §
                                                                               i

GREETINGS:


       YOU ARE HEREBY COMMANDED TO BE AND APPEAR before The Honorable
Kelly M. Cross, Judge of Probate Court No. One, at a hearing to be held at the Bexar
County Courthouse in Probate Court No. One, located at 100 Dolorosa, Room 123, San
Antonio, Bexar County, Texas on July 30, 2015 A.D., 2015 at 9:15 a.m., then ancl there
to appear and show cause.


     A copy of the COURT ORDER TO APPEAR AND TO SHOW CAUSE WljW THE
ADMINISTRATOR SHOULD NOT BE REMOVED accompanies this citation.

      WITNESS Gerard C. Rickhoff, Clerk of the Probate Court No. One of Bexar
County, and seal of Bexar County, at my office in the City of San Antonio, Bexar
County, Texas this oy_ day of July A.D. 2015. Issued same day.

                                        GERARD C. RICKHOFF
                                        Clerk of Probate Court No. One of
                                        Bexar County, Texas
                                     CERTIFICATE


I hereby certify that the original of this instrument and copy of the COURT ORDER TO
APPEAR AND TO SHOW CAUSE WHY THE ADMINISTRATOR SHOULD NOT BE
REMOVED was mailed by United States Certified United States Mail, Return Receipt
Requested, postage prepaid, to personal representative and the attorney of record for
the personal representative on this c/j\    day of July, 2015.
Rowland J. Martin, Jr., Pro Se
951 Lombrano                                                                   ,
San Antonio, Texas   78207                                                     j




                                           GERARD C. RICKHOFF
                                           Clerk of Probate Court No. One of
                                           Bexar County, Texas
                                    NO. 2001-PC-1263

IN THE ESTATE OF                             §   IN THE PROBATE COURT
                                             §
JOHNNIE MAE KING,                            §   NUMBER ONE
                                             §
DECEASED                                     §   BEXAR COUNTY, TEXAS

                 COURT ORDER TO APPEAR AND TO SHOW CAUSE
               WHY THE ADMINISTRATOR SHOULD NOT BE REMOVED

       On this day, the Court on its own motion, complaining of Rowland J. Martin, Jr.,
failure of the Administrator to conclude the administration of this cause, which has been
pending since 2001 and which Rowland J. Martin, Jr., has represented to the Court that
there is 1 beneficiary and 1 remaining asset in the estate, a parcel of land and the
estate is still open.
       Texas Estates Code § 361.052(6)(A) provides, in pertinent part, that the i
Administrator may be removed if:
       (6) the representative, as executor or administrator, fails to: (A) make a final
       settlement by the third anniversary of the date letters testamentary or of
        administration are granted, unless that period is extended by the court on a
        showing of sufficient cause supported by oath;...                          ;
        The Administrator of this estate, Rowland J. Martin, Jr., has failed to make a final
settlement by the third anniversary of the date that letters of administration were issued
in this cause. The Court has determined that the Administrator should now be cited in
accordance with the law to appear and to show cause, if any, he may have as to why he
should not be removed as Administrator in accordance with the provisions of Texas
Estates Code §§ 361.051 and 361.052, and another administrator or receiver appointed
to conclude the administration of this estate.
        IT IS THEREFORE, ORDERED, ADJUDGED AND DECREED by this Court that
Rowland J. Martin, Jr. shall appear and show cause why he should not be removed as
Administrator and the Clerk of this Court be and is hereby directed to issue citation to
Rowland J. Martin, Jr., as Administrator of the Estate of Johnny Mae King, Deceased,
by certified mail, return receipt requested, requiring the Administrator to appear before
this court in the Bexar County Courthouse in Probate Court No. One, located at |i00
Dolorosa, Room 123, San Antonio, Bexar County, Texas 78205 on July 30, 2015, at
9:15 a.m., then and there to show cause, if any, he may have as to why he should not
be removed as Administrator of the Estate of Johnnie Mae King, Deceased.
       IT IS FURTHER ORDERED by this court that all costs associated herewith be
charged against Rowland J. Martin, Jr., individually.                               !
       Signed July 21, 2015.




                                   Kelly M. Cfoss,
                                   Judge Presiding




          DEPUTY
E




12
                                   CAUSE NO. 2001PC1263



 IN THE ESTATE OF                              §           IN THE PROBATE COURT
                                               §
JOHNNIE MAE KING,                              §           NO. 1
                                               §
DECEDENT                                       §           BEXAR COUNTY, TEXAS



    ORDER APPROVING JOINT MOTION TO ENFORCE RULE U AGREEMENT

       On this day, came on to be heard the Joint Motion of the parties to approve Compromise

Settlement AgreemenL The Court has reviewed the parties1 Motion and finds that it is well taken

and should be granted.


       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that the Compromise

Settlement Agreement is approved and entered of record.


      Signed this        fo^day of          C^A*-^*-               , 2008.




                                                       GEPF




                                                               JUN 0 6 2008
                                                                                       03/07


                                 CAUSE NO. 2001PC1263                      JUN 0 6 2008
                                                                            u£SRYRICKHOFF
                                                                                   ECOUKT1W.1
IN THE ESTATE OF

JOHNNIE MAE KING,

DECEDENT                                                 BEXAR COUNTY, TEXAS



               JOINT MOTION TO ENFORCE RULE 11


TO THE HONORABLE JUDGE OF THE COURT:

       NOW COME the parties to the above-styled and numbered cause and jointly move this

Court to approve the Settlement Agreement attached hereto.




                                                 Respectfully submitted,

                                                 HEARD & SMITH, L.L.P.
                                                 3737 Broadway, Suite 310
                                                 San Antonio, Texas 78209
                                                 (210) 820-3737
                                                 (210) 820^777 (Faj


                                                 By:.
                                                    MARK STANTON SMTTH
                                                    State Bar No.: 18649100


                                                    ATTORNEYS FOR CALVIN GELL1AM




                                                    ROWLAND MARTIN, PRO SE




                                                                  .0809 F85879
                                     CAUSE NO. 200I-PC-1263

 IN THE MATTER OF                                    )       IN PROBATE COURT #1

 ESTATE OF JOHNNIE MAE KING                          )       IN AND FOR BSXAR COUNTY, TEXAS


                                                RULE U

                                    SETTLEMENT AGREEMENT

             i.    The parties to this setucmenl agreement, Calvin GiUiam sad Rowland Martin, agree to
 settle all claims and controversies between mem which are asserted or assetable in the above captioned
 case. Ibe parlies believe that the value of the awards, releases and waivers received by each ofthem are
 satisfactory as consideration for settlement agreement, and ***** the terms are in the best interest of the
 Estate and the puriies.

         2.       The parties agree to the following awards as considerations for entering into this


         A.      The parties agree to an award of the following to Calvin Gilliam: (I) Bank ofAmerica
                 account #03820-11014 with the January 2006 balance of $2,893.28; (2) American
                 Express account #0004011-3876-6976-002 with an approrinate balance of $14,000.

         B.      The parties agree to an award of the following to Rowland Mirtin: (1) 951 Lombrano
                 Street, San Antonio, Tx, (2) 244 Henry Street, San Antonio, Tx; and (3) Washington
                 Mutual Account #38636612-6 with the February 2006 balance of approximately $.58.

         3.      The above captioned proceedings shall be resolved by means of the filing of this Rule 11
Settlement Agreement.

        4.         The parties hereto agree to release, discharge and forever hold the other harmless from
any and all other claims, demands or suits, known or unknown, fixed or contingent, liquidated or
unliquidated (whether or not asserted in this case) arising from or related to the events, transactions and
accounts which are the subject matter of this case, including those involving tbs Conservatorsbp ofKing,
Case 8PP-003988, Los Angeles Superior Court This mutual release nms to the benefit of all attorneys
and agents of the parties. Parties as used in this release includes all named parlies to this case, as well as
Garth Gilliam and Valora Flukers, and all related entities of the parties. Rowlmd Martin additionally
agrees to waive claims for fees for services rendered as administrator in the Estate of King cause # 2001-
PC-I263.

        5.       Each signatory warrants and represents tlrat:

       A.       he has the authority to bind the parties for whom that signatory sets, and

        B.      the claims, suits rights and/or interests which are the subject natter hereto an owned by
                the party asserting same, have not been assigned (except for attorney's fees), transferred
                or sold and are free ofencumbrance otter man property taxes, assessments, and costs
                including demolition fees. The parties further agree to indemnify each other in
                connections therewith.

       C.       The parties agree to recognize the standing of Calvin Gilliam as a party tote Estate
                proceeding for purposes of executing and implementing the terms of this Settlement
                Agreement and the Agreed Order and Judgement authorizing it.


                                                                                            FG5880
       6.      The Motion To Approve Compromise and Settlement Agreement wiih Agreed Order and
Judgement attacbed are the documents the parlies agree to use to efiEectuate die terms ofthis settlement
agreement The parties agree to cooperate with such clerical revisions to those documents as are
reasonably required to implement the terms and spirit ofthis agreement
        7.      This agreement is made and pcrfonnablc in the county in which (he Estate was opened
and shall be construed in accordance with the laws of the State ofTexas.
        8.      As other terms ofsettlcment, the parties agree to bear all of their own attorney's fees.

        9.       Each signatory to this settlement has entered into same freely and without duress after
having consulted with professionals of his choice.

       10.      This agreement is not subject to revocation.


Signed this_£^5*y of«6^a8ft».


CalvmXHIhaM' '                                              Rowland Martin




                                                                      TO 0809 PS5881